UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6941


RICKY WILLARD LOWERY,

                Petitioner – Appellant,

          v.

WARDEN MCCORMICK CORRECTIONAL INSTITUTION,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:09-cv-02352-CMC)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Willard Lowery, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ricky      Willard     Lowery        seeks       to    appeal         the    district

court’s    order     accepting      the      recommendation              of    the    magistrate

judge    and    denying        relief   on     his       28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or   judge     issues     a    certificate        of   appealability.                    28   U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial      showing         of        the       denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by   demonstrating           that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see Miller-El        v.    Cockrell,            537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Lowery has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3